DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 11
The prior art does not disclose or suggest the claimed “tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present” in combination with the remaining claimed elements as set forth in clam 11.
With regards to claims 12-15 ate allowable based upon their dependency thereof claim 11.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh PG. Pub. No.: US 2014/0193574 A1 discloses the present invention is to provide a graphene manufacturing system for growing graphene layers on the surface of a work piece, and the graphene manufacturing system comprises a furnace body, a first gas source, a first valve, a second gas source, a second valve, a third gas source, a third valve and a control device. The furnace body has a working chamber for holding the work piece. The first gas source is connected with the working chamber for providing , however is silent on tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present.
Hochberg et al. US PATENT No.: US 8,554,022 B1 discloses systems and methods for modulating light with light in high index contrast waveguides clad with graphene. Graphene exhibits a large nonlinear electro-optic constant .chi..sup.3. Waveguides fabricated on SOI wafers and clad with graphene are described. Systems and methods for modulating light with light are discussed. Optical logic gates are described. Waveguides having closed loop structures such as rings and ovals, Mach-Zehnder interferometer, grating, and Fabry-Perot configurations, are described. Optical signal processing methods, including optical modulation at Terahertz frequencies, are disclosed. Optical detectors are described. Microelectromechanical and nanoelectromechanical systems using graphene on silicon substrates are described, however is silent on tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present.

Grebel et al. PG. Pub. No.: US 2010/0127312 A1 discloses methods, devices, systems and/or articles related to techniques for forming a graphene film on a substrate, and the resulting graphene layers and graphenated substrates are generally disclosed. Some example techniques may be embodied as methods or processes for forming graphene. Some other example techniques may be embodied as devices employed to manipulate, treat, or otherwise process substrates, graphite, graphene and/or graphenated substrates as described herein. Graphene layers and graphenated substrates produced by the various techniques and devices provided herein are also disclosed, however is silent on tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present.
Chen et al. PG. Pub. No.: US 2017/0025998 A1 discloses  nano-electro-mechanical systems ( NEMS) oscillator can include an insulating substrate, a source electrode and a drain electrode, a metal local gate electrode, and a micron-sized, atomically thin graphene resonator. The source electrode and drain electrode can be disposed on the insulating substrate. The metal local gate electrode can be disposed on the insulating substrate. The graphene resonator can be suspended over the metal local gate electrode and define a vacuum gap between the graphene resonator and the metal local gate electrode. Because graphene is atomically thin, its resonant frequency is dominated by in-plane tension, which can be modified electrostatically by applying a DC voltage V.sub.g to the back gate. The degree of tunability depends on the initial built-in tension, and can reach 400% with reduced built-in tension (the devices used herein can show smaller tunability due to tension imparted by the SU-8 claims). The same tuning mechanism can be readily used to realize highly tunable VCOs, however is silent on tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present.
Hunt et al. PG. Pub. No.: US 2002/0167374 A1 discloses a tunable nanomechanical oscillator device and system is provided. The nanomechanical oscillator device comprising at least one nanoresonator, such as a suspended nanotube, designed such that injecting charge density into the tube (e.g. by applying a capacitively-cuopled voltage bias) changes the resonant frequency of the nanotube, and where exposing the resonator to an RF bias induces oscillitory movement in the suspended portion of the nanotube, forming a nanoscale resonator, as well as a force sensor when operated in an inverse mode. A method of producing an oriented nanoscale resonator structure with integrated electrodes is also provided, however is silent on tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.